Title: From Thomas Jefferson to Anthony Walton White, 24 March 1781
From: Jefferson, Thomas
To: White, Anthony Walton



Sir
In Council March 24th. 1781.

Information was sent to me by Colo. Buford of some malversations by Epaphroditus Rudder a Cornet in your Regiment as to a Horse of public Property which called for public notice. As he was said to be at that time at Manchester, I communicated it to Colo. Davies and desired him to institute proper Proceedings to bring him to Justice. Since this I learn that you are in this neighbourhood. I therefore beg leave to apprize you of the matter and to hope that you will lend your Aid in seeing that a proper Enquiry be made into the subject complained of.
By a resolution of Assembly of March 7th the Impresses of Horses of the value of above 50 pounds Specie were desired to be stopped, and those already impressed were directed to be returned to their Owners. This Sum we estimate at five thousand Pounds paper. As we are told that there are Persons now engaged in different Parts of the Country in impressing Horses for the 1st. and 3d. Regiments of Cavalry, I must beg the favor of your Interference and that you will be so obliging as to give them Orders to impress no more of higher value than £5,000. Paper money and to return to their Owners all of a higher Price which they have already impressed, taking Care to recall the Certificates they may have given. I am &c.,

T. J.

